                                                                                  FILED
                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGIN]
                                   Norfolk Division                             SEP 1 0 2019

                                                                           CLERK. US DISTRICT COURT
TIMOTHY W. HATTER (#1173445),                                                    NORFOLK. VA



               Petitioner,

V.                                                       ACTION NO. 2:18cv612


HAROLD W. CLARKE,


               Respondent.

                                     FINAL ORDER


      This matter was initiated by petition for a writ of habeas

corpus under 28 U.S.C. § 2254.               The petition alleges violation of

federal       rights   pertaining      to    Petitioner        Timothy      W.     Hatter's

("Hatter" or "Petitioner") convictions on February 8, 2011, in the

Virginia Beach Circuit Court, for one count of malicious wounding

and   two     counts   of   contempt        of   court.        As    a    result    of    the

convictions. Petitioner was sentenced to serve a total of 12 years

and 20 days in prison.

      The matter was referred to a United States Magistrate Judge

for report and recommendation pursuant to the provisions of 28

U.S.C.    §   636(b)(1) (B)   and    (C)    and   Rule    72   of    the    Rules    of   the

United States District Court for the Eastern District of Virginia.

The   Report     and   Recommendation        filed   July      31,       2019   recommends

dismissal of the petition with prejudice, as Hatter's claims are

time-barred      and   he    has    not     presented     evidence         sufficient      to

overcome the bar for federal review.               Each party was advised of his
                                             1
right   to         file     written     objections         to   the          findings     and

recommendations made by the Magistrate Judge.                      On August 19, 2019,

the   court    received         Petitioner's   Objections          to    the    Report    and

Recommendation.           The Respondent filed no response to the objections

and the time for responding has now expired.

      The     court,      having    reviewed       the   record        and   examined     the

objections filed by Petitioner to the Report and Recommendation,

and having made de novo findings with respect to the portions

objected    to,      does      hereby adopt    and       approve       the   findings     and

recommendations set forth in the Report and Recommendation filed

July 31, 2019.         It is, therefore, ORDERED that Respondent's Motion

to Dismiss (EOF No. 12) be GRANTED and Hatter's petition be DENIED

and DISMISSED with prejudice.

      Finding that the basis for dismissal of Petitioner's § 2254

petition      is    not        debatable,   and     alternatively            finding     that

Petitioner has not made a "substantial showing of the denial of a

constitutional right," a certificate of appealability is DENIED.

28 U.S.C. § 2253(c); see Rules Gov. § 2254 Cases in U.S. Dist. Cts.

11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 483-85 (2000).

      Petitioner          is     ADVISED    that     because       a     certificate      of

appealability is denied by this Court, he may seek a certificate

from the United States Court of Appeals for the Fourth Circuit.

Fed. Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist.
Cts.   11(a).   If   Petitioner   intends   to   seek   a   certificate   of

appealability from the Fourth Circuit, he must do so within thirty

(30) days from the date of this Order,      Petitioner may seek such a

certificate by filing a written notice of appeal with the Clerk of

the United States District Court, United States Courthouse, 600


Granby Street, Norfolk, Virginia 23510.

       The Clerk is directed to mail a copy of this Final Order to

Petitioner and to provide an electronic copy of the Final Order to

counsel of record for Respondent.



                                             /s/
                           MARK S. DAVIS
                           CHIEF UNITED STATES DISTRICT JUDGE


Norfolk, Virginia

                 2019
